 In the Matter of LEITZ CARPET CORPORATIONandLOCAL 1261, CARPET,LINOLEUM, AND RESILIENT FLOOR DECORATORS, AFFILIATEDWITH THEA. F. OF L.Case No. C-1610.-Decided September 14,1940Jurisdiction:floor covering wholesaling industry.Unfair Labor Practices-Interference, Restraint, and Coercion:anti-union statements ; discrediting labororganization ; interferencewith tenure of , employment ; threat to ceaseoperations.Discrimination:discharge, charges of,not sustained.Remedial Orders:cease and desist engaging in interference, restraint, orcoercion.Mr. Lee Leovinger,for the Board.Messrs. Sam J. LevyandJames H. Levy,of Minneapolis, Minn., forthe respondent.Miss Mary Met gay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Loca11261, Carpet,Linoleum, and Resilient Floor Decorators, affiliated with the AmericanFederation of Labor, herein called the Union, the National Labor(Relations Board, herein called the 'Board, by the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota), issued its com-plaint dated April 19, 1940, against Leitz Carpet Corporation, Minne-apolis,Minnesota, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by noticeof hearing, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent on June 22, 1939, discharged Oscar27 N. L.R.B,No.53.-'235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlson, an employee, and has since refused, to reinstate him for thereason that he had joined the Union and had ' engaged in concertedactivities for the purpose of collective bargaining and other mutualaid and protection; and (2) that the respondent, by such dischargeand refusal to reinstate and by advising, urging, and warning its em-ployees to refrain from becoming or remaining members of the Unionor assisting the Union, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of, theAct.On April 29, 1940, the respondent filed its answer, admitting cer-tain allegations as to the nature of its business, and denying that ithad engaged in or was engaging in unfair labor practices as alleged.The answer further alleged that the discharge of Oscar Carlson wasmade for due, sufficient, and legal cause.Pursuant to notice, a hearing was held on May 2, 1940, at Minne-apolis,Minnesota, before Henry W. Schmidt, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues of the case was affordedall parties.During the course of the hearing the Trial Examinerruled on a number of objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were made. The rulings are hereby affirmed.On June 12, 1940, the Board issued an order directing that no Inter-mediate Report be prepared by the Trial Examiner on the complaintand hearing thereon and, in accordance with Article II, Section37 (c), of National Labor Relations Board Rules and Regulations-Series 2, as amended, that proposed findings of fact, proposed- con-clusions of 1aiv, and a proposed order be issued and that the partiesbe permitted within twenty (20) days from the date of said proposedfindings, conclusions, and order to file exceptions and to request-oralargument before the Board, and to file a brief with the Board withinthirty (30) days after the date of the proposed findings, conclusions,and order.On August 10, 1940, the Board issued its Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order.Noexceptions were filed to the Proposed Findings, Conclusions, andOrder, and no request for oral argument was made.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTLeitz Carpet Corporation, a Delaware corporation having its prin-cipal office atWilmington, Delaware, is engaged in the wholesale -LEITZ CARPET CORPORATION237distribution of carpet, linoleum, and other floor covering, windowshades, and smoking stands. It maintains an office, warehouse, andshowroom at Minneapolis, Minnesota.During the respondent's lastfiscal year preceding the date of the hearing it purchased rugs, car-.pets, linoleum— and sundries amounting to $939,771 from points outsidethe State of Minnesota.During the same year it sold productsamounting to $247,185, approximately 22 per cent of its total sales, topoints outside the State of Minnesota.All merchandise sold by therespondent is shipped from its place of business in Minneapolis,Minnesota, and is sold by traveling salesmen who sell the respondent'sproducts through territory embracing Minnesota, North Dakota,_South Dakota, Iowa, Montana, and Wisconsin. The respondent em-ploys approximately 58 employees in its warehouse and sales office.II.THE ORGANIZATION INVOLVEDLocal 1261, Carpet, Linoleum, and Resilient Floor Decorators is alabor organization affiliated with the American Federation of Labor.It admits to membership employees engaged, in Minneapolis and theadjacent area, in installing, cutting, selling, measuring, and sewingof carpet, linoleum, and, other floor covering.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn April or May 1939 Oscar Carlson and Hilbert Johnson, thenemployees of the respondent, attended a general membership meetingand became members of the Union. The following day Charles Vroo-man, sales manager and superintendent of the respondent, spoke toCarlson and' Johnson, separately, concerning the Union.Carlsontestified in substance that Vrooman, after questioning him concerninghis attendance at the union meeting, enumerated the advantageousworking conditions and privileges granted by the respondent to itsemployees, and in conclusion stated that he did not know why theemployees "bothered" about the Union in the face of these advantagesand privileges.Vrooman admitted that he had a conversation withCarlson after he had learned that Carlson had attended the unionmeeting.He testified that, "I asked Oscar (Carlson) if he was dis-satisfied, and if he was why didn't he come down and talk things over.I didn't say nothing about the Union."Johnson, who was called as a witness by the respondent, testifiedthat Vrooman questioned him concerning his attendance at the unionmeeting.He further testified to the effect that Vrooman told himthat he believed in good unions but not in "shyster outfits" like 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Le Roy) Johnson's,l and that Leitz would not stand for any "shysteroutfit" like that running or interfering with his business.Vrooman denied having made the foregoing statements. In viewof Vrooman's admission concerning the conversation he had with Carl-son, and upon the basis of the entire record, we And that Vrooman madethe statements attributed to him by Carlson and Johnson.Carlson also testified in substance that in the spring of 1938 Leitz,president of the respondent told him that he did not see any reason whyanyone of his employees should join the Union and pay $2 monthlydues and that he would be compelled to "close up the carpet company"if his employees did join.Paul Bernard Jacobson, who had resignedfrom the respondent's employ in March 1938, testified that at the timehe resigned, Leitz expressed fear of the Union to him and said that ifhe were not afraid of the Union he could hire from six to eight moreemployees.Leitz did not controvert the testimony of either Carlsonor Jacobson, and we find that Leitz made the statements attributed tohim above.Carlson further testified that in the spring of 1939 Walter Barnacle,foreman of the order department, "had all the boys together and toldthem that they would be making a very big mistake if they joined theUnion because a lot of them would lose their jobs." Barnacle deniedthat this incident took place, but in view of the other evidence of therespondent's hostility to the Union wo do not credit his denial.We find that the respondent, by the above-described statements ofLeitz, Vrooman, and Barnacle, has interfered with, restrained, and0coerced its employees in the exercise of their rights to self-organiza-tion, to form, join, and assist labor organizations, and to engage inconcerted activities for the purpose of collective bargaining and othermutual aid and protection as guaranteed in Section 7 of the Act.B. The alleged discriminatory discharge of Oscar CarlsonOscar Carlson was hired by the respondent in September 1936 as aporter at a monthly wage of $50.He was employed in that capacityfor a period of 6 months, after which he was given a $10 monthly in-crease and transferred to the rug-padding department.He workedin that department from March 1937 to September 1938 and receivedtwo $5 monthly increases.His duties consisted of cutting and sew-ing rug padding in specified sizes. In May 1938 Donald McKenzie,who is a member of the Union,,became foreman of that department.Carlson worked under his `supervision for 4 months until September1938, when Carlson was transferred to the sample order-filling de-1Le Roy Johnson is business agent of the Union. LEITZ CARPET CORPORATION239partment.His duties in that department consisted of cutting and fill-ing orders for sample rugs, inspecting and segregating soiled samplesfrom clean samples, recording and crediting damaged and returnedmerchandise, and assisting salesmen in matters involving sample car-pets.Carlson worked in this department under the supervision ofGeorge Mitchell.In April or May 1939 Carlson joined the Union and had the con-versation with Vrooman described above.Shortly thereafter Le RoyJohnson, business agent of the Union, informed Leitz that Carlsonwas a member of the Union and requested a wage increase for him.2Leitz refused to grant the increase.On June 22, 1939, Carlson, while on vacation received a letter fromVrooman discharging him from the respondent's employ.The re-spondent contended that it discharged Carlson for the reason that,after 21/2 years of unsatisfactory work, Carlson by his delinquentis ork habits caused the loss of a sale of a $500 rug.McKenzie, foreman of the workroom and himself a member of theUnion, testified that during the 4 months in which Carlson worked inhis department he prepared an, insufficient number of rug paddingdaily- and was frequently missing from his work place.He furthertestified that he complained consistently to Vrooman about Carlson'sfailure to produce sufficient rug padding and his disappearance fromhis place of work, and that bah he and Vrooman spoke to Carlson inconnection therewith.Vrooman and Barnacle, foreman in the order-filling department, corroborated McKenzie's testimony.Both McKenzie and Vrooman testified that upon Carlson's failureto improve, McKenzie requested Carlson's transfer.Vrooman testi-fied that he transferred Carlson to the order-filling department in anattempt to find more suitable work for him to do.Although Carlsondenied that complaints were made of his work, and although he testi-fied that he was transferred at his own request because he believedthat the order-filling work involved a promotion, nevertheless, in viewofMcKenzie's testimony and on the entire record we do not creditCarlson's denial nor the reason advanced by him for his transfer.Vrooman and Mitchell testified that Carlson continued his delin-quent habits after the transfer, and that his shortcomings were fre-quently pointed out to him.Carlson denied that either Vrooman orMitchell complained to him about his work habits.The respondentintroduced records of Carlson's attendance, which indicated that histardiness and absences increased during the last 6 months of his2 There is testimony in the record that Johnson bargained for various union membersand had had many conferences with Leitz concerning such employees. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment.'Upon the basis of the entire record we do not creditCarlson's, denial.The respondent was tolerant of Carlson's faults until, on June 7,1939, he filled an order for a sample rug with a soiled sample.Vroo-man testified that as a result of the soiled sample the dealer to whorlitwas shipped was unable to effect a sale of a $500 rug.Vroomanconferred with Mitchell on June 15, 1939, after learning of this inci-dent, and decided to discharge Carlson.The respondent's employ-ment record, which indicates that in the 10 years of its existence itdischarged only 2 employees, substantiates the respondent's assertionthat it retained Carlson in its employ despite his faults because it wasa policy of the respondent to shift its employees to different depart-ments until a satisfactory place could be found for them.Under all the circumstances we conclude that the evidence is insuffi-cient to support a finding that Carlson was discriminated againstbecause of his affiliation with or activity on behalf of a labor organi-zation.We find that the respondent has not discriminated againstOscar Carlson in regard to his hire and tenure of employment to dis-courage membership in a labor organization.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIA above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, we shall order it to cease and desist therefrom.We shall also order the respondent to take certain affirmative action.which we deem necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :3 Although Carlson's attendance record during the 3 months preceding his discharge wasrelatively good as comparedwithhis record during his entire employment,during the 6months preceding his discharge he had been absent from work once and late for work 17times. LEITZ CARPET CORPORATION241CONCLUsIONs OF LAW1.Local 1261, Carpet, Linoleum, and Resilient Floor Decorators,affiliated with the American Federation of Labor, is a labor organi-zationwithin the meaning of Section 2 (5,) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed them in Section 7 of the Act,the respondent, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices,affectingcommerce, within the meaning of Section 2 (6) and (7) of theAct.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National.Labor Relations,Act,the National Labor Relations Board hereby orders that the respond-ent, Leitz Carpet Corporation, and its officers, agents, successors, andassigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section .7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places in its office and ware-house at Minneapolis, Minnesota, notices to its employees, and main-tain such notices fora period of sixty (60) days, stating that the re-respondent will not engage in the conduct from which it is ordered to,cease and desist as aforesaid;(b)Notify the Regional Director for the Eighteenth Region (Min-neapolis, Minnesota) in writing within ten (10) days from the date ofthis Order what steps the respondent has taken to comply herewith.IT IS FURTHERORDERED that the complaint be, and it hereby is, dis-missedin sofar as it alleges that the respondent has engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act.323428-42-vol 27-17